Citation Nr: 0424078	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-22 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability as secondary to service-connected sarcoidosis.  

2.  Entitlement to service connection for cervical spine 
disability, to include degenerative changes, as secondary to 
service-connected sarcoidosis.  

3.  Entitlement to service connection for lumbosacral spine 
disability, to include degenerative disc and facet joint 
disease, as secondary to service-connected sarcoidosis.  

4.  Entitlement to service connection for skin disability as 
secondary to service-connected sarcoidosis.  

5.  Entitlement to service connection for right hip and ankle 
disability as secondary to service-connected sarcoidosis.

6.  Entitlement to service connection for gastrointestinal 
disability as secondary to service-connected sarcoidosis.
7.  Entitlement to service connection for headaches as 
secondary to service-connected sarcoidosis.

8.  Entitlement to service connection for astigmatism as 
secondary to service-connected sarcoidosis.

9.  Entitlement to an increased evaluation for sarcoidosis, 
currently rated as 10 percent disabling.  

10.  Entitlement to an initial evaluation in excess of 10 
percent for right nasoseptal deviation.

11.  Entitlement to an initial evaluation in excess of 10 
percent for dry eyes.

12.  Entitlement to an initial compensable evaluation for 
night sweats and fevers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from May 1969 to 
March 1971.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Lincoln, Nebraska (RO).  

At his videoconference hearing in May 2004, the veteran 
raised the issue of entitlement to an increased evaluation 
for his service-connected nephrolithiasis.  The Board notes 
that the issue of entitlement to an initial evaluation in 
excess of 10 percent for nephrolithiasis was denied by rating 
decision date in August 2002; the veteran was notified of the 
denial later in August 2002 and did not timely appeal.  
Consequently, the issue of entitlement to an increased 
evaluation for service-connected nephrolithiasis is not part 
of the veteran's current appeal.  However, this issue is 
referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  The veteran does not have a psychiatric disability that 
is related to his service-connected sarcoidosis.

2.  The veteran does not have a cervical spine disability, 
including degenerative disease, that is related to his 
service-connected sarcoidosis.

3.  The veteran does not have a lumbosacral spine disability, 
including degenerative disease, that is related to his 
service-connected sarcoidosis.

4.  The veteran does not have a skin disability that is 
related to his service-connected sarcoidosis.

5.  The veteran does not have a right hip and ankle 
disability that is related to his service-connected 
sarcoidosis.

6.  The veteran does not have a gastrointestinal disability 
that is related to his service-connected sarcoidosis.

7.  The veteran does not have headaches that are related to 
his service-connected sarcoidosis.

8.  The veteran does not have an astigmatism that is related 
to his service-connected sarcoidosis.

9.  The veteran's sarcoidosis does not include active 
pulmonary involvement with persistent symptoms requiring 
chronic low dose maintenance or intermittent corticosteroids.

10.  There is deviation of the right nasal septum but no loss 
of part of the nose or scars that expose both nasal passages.

11.  The veteran's dry eye condition is mild, with 
essentially normal corrected visual acuity.

12.  The veteran's night sweats and fevers do not cause any 
functional impairment.


CONCLUSIONS OF LAW

1.  The veteran does not have a psychiatric disability 
secondary to his service-connected sarcoidosis.  38 U.S.C.A. 
§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2003). 

2.  The veteran does not have a cervical spine disability, 
including degenerative disease, secondary to his service-
connected sarcoidosis.  38 U.S.C.A. § 5103A, 5107 (West 
2002); 38 C.F.R. § 3.310 (2003).

3.  The veteran does not have a lumbosacral disability, 
including degenerative disease, secondary to his service-
connected sarcoidosis.  38 U.S.C.A. § 5103A, 5107 (West 
2002); 38 C.F.R. § 3.310 (2003).  

4.  The veteran does not have a skin disability secondary to 
his service-connected sarcoidosis.  38 U.S.C.A. § 5103A, 5107 
(West 2002); 38 C.F.R. § 3.310 (2003).

5.  The veteran does not have a right hip and ankle 
disability secondary to his service-connected sarcoidosis.  
38 U.S.C.A. § 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 
(2003).   

6.  The veteran does not have a gastrointestinal disability 
secondary to his service-connected sarcoidosis.  38 U.S.C.A. 
§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2003).  

7.  The veteran does not have headaches secondary to his 
service-connected sarcoidosis.  38 U.S.C.A. § 5103A, 5107 
(West 2002); 38 C.F.R. § 3.310 (2003). 

8.  The veteran does not have an astigmatism secondary to his 
service-connected sarcoidosis.  38 U.S.C.A. § 5103A, 5107 
(West 2002); 38 C.F.R. § 3.310 (2003). 

9.  The criteria for an evaluation in excess of 10 percent 
for service-connected sarcoidosis have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.97, Diagnostic Code 6846 (2003).

10.  The criteria for an initial evaluation in excess of 10 
percent for service-connected right nasoseptal deviation have 
not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6502 (2003).

11.  The criteria for an initial evaluation in excess of 10 
percent for service-connected dry eyes have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.84a, Diagnostic Codes 6846-6001 (2003).

12.  The criteria for an initial compensable evaluation for 
service-connected night sweats and fevers have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.88b, Diagnostic Codes 6899-6308 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In October 2003, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish service connection and an 
increased rating.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would make reasonable efforts to help him get additional 
evidence provided he authorized VA to obtain the additional 
evidence and properly identified it.  No additional private 
medical evidence was subsequently received from the veteran.  
There is no indication in the record that additional evidence 
relevant to any of the issues decided herein is available and 
not part of the claims folder.  Based on this record, the 
Board finds that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board 
notes the multiple VA medical records on file, including 
relevant VA examinations in December 2001.  Although the 
veteran contended in a March 2003 statement that the VA 
examinations were ineffective because the examiners did not 
specialize in treating sarcoidosis, he has not provided any 
medical evidence that the results of the examinations on 
file, which include nexus opinions on sarcoidosis, are 
inaccurate.  The Board concludes that all available evidence 
that is pertinent to the claims decided herein has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his personal hearings conducted in November 2001 and May 
2004.  The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2003).  

Claims For Secondary Service Connection

Law and Regulations 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448.

With respect to secondary service connection there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Reiber v. Brown, 
7 Vet. App. 513, 516-7 (1995); Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Common Factual Background

The veteran's service medical records reveal that he had 
sarcoidosis with exertional shortness of breath and bilateral 
patchy pulmonary infiltrates in February 1971.  

A chest x-ray was clear on VA examination in March 1972.  The 
diagnostic impression was pulmonary sarcoidosis by history.

It was noted prior to a scheduled VA examination in April 
1974 that the veteran noted gradual improvement of 
sarcoidosis with some difficulty with marked exercise.  He 
was working full time.  

According to VA treatment records dated in November 1982, the 
veteran reported pneumonia three times over the previous 12 
years.  His lungs were clear on examination.  

VA x-rays of the chest in October 1998 were considered to be 
normal.  The veteran was hospitalized at a private hospital 
in February 1999 complaining of abdominal pain.  Liver 
function tests were normal.  The assessment was most likely 
irritable bowel syndrome, with referred chest pain.

It was noted in an October 1999 treatment record from Greater 
Nebraska Health Care that there was a reasonable possibility 
that some of the veteran's medical problems were related to 
documented biopsy evidence of sarcoidosis in service.  The 
veteran had been followed for complaints of fatigue, cough, 
pleuritic pain, and musculoskeletal complaints that could 
potentially be related to sarcoidosis.  

VA treatment records dated from November 1999 to February 
2000 reveal a notation of a history of kidney stones in 
December 1999.  The diagnoses in December 1999 were lumbago, 
intermittent nausea, depression, and gastroesophageal reflux 
disease.

The veteran said on VA orthopedic evaluation in August 2000 
that he had injured his neck in 1982 and 1984 and had injured 
his back in 1995.  The diagnoses were continuing episodes of 
cervical and lumbosacral strain; mild to moderate 
degenerative changes involving the cervical spine; 
degenerative disc disease and facet joint disease of the 
lumbosacral spine; radiculopathy involving the upper 
extremity secondary to cervical spine changes by history.  
The examiner did not feel that the veteran's sarcoidosis was 
active but felt that it was more likely than not that the 
veteran's sarcoidosis might be related to his kidney disease.  
The diagnosis on VA genitourinary evaluation in August 2000 
was nephrolithiasis.

According to an August 2000 Addendum, the examiner did not 
believe that the veteran's cervical and lumbosacral spine 
conditions were related to his sarcoidosis, although there 
could be bone and joint type arthritis symptoms associated 
with sarcoidosis.

The diagnoses on VA gastrointestinal examination in March 
2001 were current Helicobacter pylori infections with 
treatment, history of gastritis, and history of pulmonary 
sarcoidosis.

The veteran complained on VA respiratory evaluation in March 
2001 of being tired all of the time.  There was no evidence 
of any respiratory failure or congestive heart failure.  The 
diagnoses were history of sarcoidosis, postnasal drip, and 
history of multiple fractures to the nose.

Private Magnetic Resonance Imaging of the neck and back in 
September 1991 showed degenerative disease.

The veteran and his wife testified in support of the claim at 
a personal hearing at the RO in November 2001.

Multiple VA examinations were conducted in December 2001.  
The diagnoses on general medical evaluation were cephalgia, 
muscle tension and vascular, with no evidence they are due to 
sarcoid; rash on the back, unrelated to sarcoid; night 
sweats, as likely as not related to sarcoid; and anterior 
neck scar secondary to bone biopsy, well healed.  

It was noted on VA orthopedic examination in December 2001 
that the veteran had not been on any anti-sarcoid therapy for 
over 10 years.  The diagnoses were chronic axial pain, no 
evidence of primary inflammatory process that would account 
for his musculoskeletal pain; history of sarcoidosis, with 
the question of whether his musculoskeletal pain is 
associated with sarcoidosis difficult to clearly ascertain.  

The veteran told the examiner on VA psychiatric examination 
in December 2001, that he had depression for approximately 
five years and that stressors at the time were a divorce and 
back pain.  The diagnosis was adjustment disorder with 
depressed mood, not secondary to sarcoidosis, but secondary 
to back pain and shortness of breath.  It was noted that if 
the veteran's shortness of breath turned out to be caused by 
sarcoidosis, then the adjustment disorder would also be 
related to sarcoidosis.  

The veteran complained on VA respiratory examination in 
December 2001 of an intermittent cough and shortness of 
breath.  The diagnosis was history of sarcoidosis.  Pulmonary 
function testing was considered to be within normal limits.  
It was concluded that, from the results of pulmonary function 
testing and chest x-rays, it appeared unlikely that 
sarcoidosis was the major reason for the veteran's dyspnea.

According to a January 2002 VA gastrointestinal Addendum, 
there was no evidence of sarcoid lesions.  Liver function 
tests showed slight elevation of aspartate transaminase and 
no other abnormalities.  It was the examiner's opinion that 
no gastrointestinal involvement with sarcoidosis had been 
detected; there was considered no connection between the 
veteran's symptoms and the diagnosis of sarcoidosis.

VA treatment records from January 2002 to March 2003 reveal 
complaints of back pain.  Laboratory studies in January 2002 
were essentially normal, except for nonspecific elevation of 
C-reactive protein; it was noted that there was no evidence 
to suggest that the veteran's current musculoskeletal 
symptoms were secondary to sarcoidosis.  Headaches were noted 
in February 2003.

The veteran testified in support of his claims at a 
videoconference hearing before the Board in May 2004 that the 
disabilities at issue are due to his service-connected 
sarcoidosis.  The veteran's wife also testified in support of 
his claims.

Service Connection For Psychiatric Disability

Analysis 

Depression was initially noted in December 1999.  When 
examined by VA in December 2001, an adjustment disorder with 
depressed mood was diagnosed.  The examiner in December 2001 
concluded that the veteran's psychiatric problem was 
secondary to back pain and shortness of breath, physical 
problems not service connected.  The examiner found that the 
veteran's psychiatric disorder was not due to service-
connected sarcoidosis.  Consequently, the Board finds that 
there is a lack of evidence of a nexus between the veteran's 
current psychiatric disability and his service-connected 
sarcoidosis.  

Despite the hearing testimony before the Board in support of 
the claim from the veteran and his wife, it is now well 
established that lay statements cannot be used to establish a 
nexus between a current disability and service.  Although a 
lay statement can establish an event occurred in service, a 
layperson without medical training, such as the veteran or 
his wife, is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities that 
occurred a number of years earlier.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service Connection For Disabilities Of The Cervical Spine, 
Lumbosacral Spine, Right Hip and Right Ankle

Analysis

Although the veteran reported injuries to the cervical spine 
in 1982 and 1984 and injury to the back in 1995, the initial 
notation of a musculoskeletal complaint was in October 1999, 
with the diagnosis of lumbago in December 1999.  Subsequent 
diagnoses include cervical and lumbosacral strain, 
degenerative changes, and facet joint disease.

With respect to whether the veteran has a musculoskeletal 
disability as a result of his service-connected sarcoidosis, 
the Board notes that there is no clear evidence in support of 
this claim.  While it was noted in an October 1999 report 
from Greater Nebraska Health Care that there was a reasonable 
possibility that some of the veteran's medical problems, 
including musculoskeletal complaints, were related to 
sarcoidosis, the possibility, as opposed to the probability, 
of a causal connection is insufficient to warrant entitlement 
to service connection.  

In fact, it was noted on VA examination in August 2000 that 
the veteran's sarcoidosis did not appear to be active, and 
the examiner concluded in an August 2000 Addendum that the 
veteran's back and neck problems were not related to his 
sarcoidosis, although it was noted that there could be bone 
and joint type arthritis symptoms associated with 
sarcoidosis.  In other words, while there could be a 
relationship between arthritic complaints and sarcoidosis in 
some cases, there was not a causal connection between the 
veteran's service-connected sarcoidosis and his cervical and 
lumbar spine in this case.  Additionally, it was concluded by 
another VA examiner in January 2002 that there was no medical 
evidence to suggest that the veteran's current 
musculoskeletal symptoms were secondary to sarcoidosis.

Moreover, as noted above, despite the veteran's testimony, a 
layman is not competent to comment on medical matters such as 
the cause of a disability.  See Espiritu, 2 Vet. App. at 494-
5; see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Since the evidence is not in relative equipoise, the doctrine 
of reasonable doubt is not for application, and service 
connection for disabilities of the cervical spine, 
lumbosacral spine, right hip and right ankle is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection For Skin Disability, Gastrointestinal 
Disability, Headaches, And Astigmatism

Analysis

The initial evidence of skin, gastrointestinal, headache, or 
astigmatism problems was not until irritable bowel syndrome 
was diagnosed in February 1999 and gastroesophageal reflux 
disease was diagnosed in December 1999.  When examined by VA 
in December 2001, the veteran had a rash on his back and 
muscle tension and vascular headaches.  However, it was 
concluded by the examiner that both the rash and headaches 
were unrelated to sarcoidosis.  VA eye examination in 
December 2001 found refractive error but no visual defect; an 
astigmatism was not diagnosed.  According to a VA 
gastrointestinal Addendum dated in January 2002, there was no 
evidence of sarcoid lesions and no gastrointestinal 
involvement with sarcoidosis was found.   

Consequently, service connection is not warranted for skin 
disability, gastrointestinal disability, headaches, or an 
astigmatism because there is no medical evidence of a nexus 
between the veteran's current symptomatology and his 
service-connected sarcoidosis.  In fact, the only medical 
nexus opinions on file, in December 2001 and January 2002, do 
not support the veteran's claims.  

While there is testimony at the veteran's videoconference 
hearing in May 2004 that he was treated soon after service 
for gastrointestinal disability at the Millington Naval Air 
Station in Tennessee, the veteran did not testify that those 
records contain an opinion that his post-service 
gastrointestinal disability is related to his service-
connected sarcoidosis.  Since the Board is not disputing the 
fact that he incurred gastrointestinal disability subsequent 
to service, obtaining those records would not change the 
outcome with respect to the issue of entitlement to service 
connection for a gastrointestinal disability.

Since the preponderance is against the veteran's claims, the 
doctrine of reasonable doubt is not for application with 
respect to the claims for service connection for skin 
disability, gastrointestinal disability, headaches, and an 
astigmatism.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating Claims 

Common Factual Background

A May 1971 rating decision granted service connection for 
sarcoidosis and assigned a 70 percent evaluation effective 
April 1, 1971.  An April 1972 rating decision reduced the 70 
percent evaluation for sarcoidosis to 10 percent effective 
July 1, 1972.  A September 2001 rating decision granted 
service connection for right nasoseptal deviation and for dry 
eyes and assigned noncompensable evaluations effective August 
2, 1999.  The veteran timely appealed the assigned ratings.  
A July 2002 rating decision granted service connection for 
night sweats and fevers and assigned a noncompensable 
evaluation effective November 29, 2001; this rating decision 
also granted 10 percent evaluations for right nasal deviation 
and dry eyes effective August 2, 1999.  The veteran timely 
appealed.

The veteran's service medical records reveal that he had 
sarcoidosis with exertional shortness of breath and bilateral 
patchy pulmonary infiltrates in February 1971.  

A chest x-ray was clear on VA examination in March 1972.  The 
diagnostic impression was pulmonary sarcoidosis by history.

It was noted prior to a scheduled VA examination in April 
1974 that the veteran noted gradual improvement of 
sarcoidosis with some difficulty with marked exercise.  He 
was working full time.  No examination was conducted.

VA examination of the eyes was conducted in February 2001.  
Corrected distant visual acuity was 20/20, bilaterally.  The 
diagnoses were dry eyes, which can be caused by sarcoidosis; 
eye pain, possibly migraine in origin; and nuclear sclerotic 
cataracts.

The diagnoses on VA nasal evaluation in March 2001 were 
multiple injuries to the nasal bones; status post probable 
septoplasty to the nose; and difficulty breathing through the 
nose due to injury.  It was considered more likely than not 
that the veteran's current nose and breathing problems were 
due to injuries incurred on active duty.  X-rays were noted 
to show minimal right nasoseptal deviation.

The veteran complained on VA respiratory evaluation in March 
2001 of being tired all of the time.  There was no evidence 
of any respiratory failure or congestive heart failure.  The 
diagnoses were history of sarcoidosis, postnasal drip, and 
history of multiple fractures to the nose.

A VA chest x-ray in May 2001 was considered normal.

The veteran and his wife testified in support of his claims 
at a personal hearing at the RO in November 2001.

Multiple VA examinations were conducted in December 2001.  
The diagnoses on general medical evaluation included night 
sweats, as likely as not related to sarcoid.  


It was noted on VA orthopedic examination in December 2001 
that the veteran had not been on any anti-sarcoid therapy for 
over 10 years.  

The veteran complained on VA respiratory examination in 
December 2001 of an intermittent cough and shortness of 
breath.  The diagnosis was history of sarcoidosis.  Pulmonary 
function testing was considered to be within normal limits.  
It was concluded that, from the results of pulmonary function 
testing and chest x-rays, it appeared unlikely that 
sarcoidosis was the major reason for the veteran's dyspnea.

On VA eye examination in December 2001, the veteran 
complained of dry eye with a gradual decrease in vision over 
the years, for which he wore glasses.  His uncorrected 
distant vision was 20/80 bilaterally.  His corrected visual 
acuity was 20/20-1 in the right eye and 20/20 in the left 
eye.  The diagnoses were dry eye syndrome, with the veteran 
using artificial tears; mild nuclear sclerosis of both eyes; 
and refractive error.  The veteran was considered to have dry 
eyes due to sarcoidosis; he did not have any visual defect.

The veteran complained on VA nasal evaluation in December 
2001 of difficulty breathing through his nose.  The 
assessment was difficulty breathing secondary to narrowing in 
the region of the nasal valves and nasal passages, 
bilaterally, more likely than not related to previous 
fracture but might also have component of allergic disease.  

VA treatment records from January 2002 to March 2003 reveal 
that mild dry eye syndrome and refractive error were noted in 
October 2002.  

According to an interpretation of cardiopulmonary exercise 
test results dated in February 2002, the results suggested 
cardiac disease of deconditioning as a cause of his exercise 
capacity limitation.

Color photographs of the veteran's neck and face have 
recently been added to the file, and medical information 
related to sarcoidosis was received by VA in March 2003.

The veteran testified in support of his claims at a 
videoconference hearing before the Board in May 2004 that his 
service-connected disabilities are more severe than currently 
evaluated.  The veteran's wife also testified in support of 
his claims.

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, which is 
the situation with respect to the sarcoidosis, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

This case also involves the veteran's appeal of the initial 
assignment of a disability rating for the veteran's 
service-connected right nasal deviation, dry eyes, and night 
sweats and fevers.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the United States Court of 
Appeals for Veterans Claims (Court) also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury, in 
which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2003).  

Increased Rating For Sarcoidosis

Specific Schedular Criteria

Although the veteran was assigned a 10 percent evaluation for 
sarcoidosis by rating decision in April 1972, VA amended the 
schedular criteria for evaluating sarcoidosis, effective on 
October 7, 1996.  A 10 percent evaluation is no longer an 
evaluation for assignment under the provisions of 38 C.F.R. 
§ 4.97, Diagnostic Code 6846.  Nevertheless, the 10 percent 
assigned for the veteran's service-connected sarcoidosis is 
protected as it has been in effect for over 20 years.  See 
38 C.F.R. § 3.951 (2003).  

According to current Diagnostic Code 6846, for sarcoidosis, a 
noncompensable evaluation is assigned for chronic hilar 
adenopathy or stable lung infiltrates without symptoms or 
physiological impairment.  A 30 percent rating is assigned 
where there is pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids.  A 60 percent rating is assigned where there 
is pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control, and a 100 percent 
rating where there is cor pulmonale or there cardiac 
involvement with congestive heart failure or there is 
progressive pulmonary disease with fever, night sweats and 
weight loss despite treatment.  38 C.F.R. § 4.97, Diagnostic 
Code 6846.

In addition, Diagnostic Code 6846 provides that either the 
active disease or residuals may be rated as chronic 
bronchitis and extra-pulmonary involvement under the specific 
body system involved.  

Analysis

The veteran is seeking an evaluation in excess of 10 percent 
for his service-connected sarcoidosis.  

However, the requirements for a 30 percent rating, meaning 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids, have not been shown.  In fact, a chest x-ray 
in May 2001 was considered normal, and it was noted in 
December 2001 that the veteran had not been on any anti-
sarcoid therapy in over 10 years.  Additionally, pulmonary 
function tests in December 2001 were considered to be within 
normal limits, with post-bronchodilator FEV-1 of 110 percent 
of predicted, FEV-1/FVC of 80 percent, and DLCO of 106 
percent of predicted.  Chronic bronchitis has not been shown.  
See 38 C.F.R. § 4.97, Diagnostic Code 6600 (2003).  
Consequently, an evaluation in excess of 10 percent is not 
warranted under the provisions of Diagnostic Code 6846.

Initial Rating In Excess of 10 Percent For Right Nasoseptal 
Deviation

Specific Schedular Criteria

A 10 percent disability rating is warranted for traumatic 
deviation of the nasal septum that is manifested by 50-
percent obstruction of the nasal passage on both sides or 
complete obstruction one side.  38 C.F.R. § 4.97, Diagnostic 
Code 6502 (2003).

Analysis

The veteran is seeking an initial rating in excess of 10 
percent for his service-connected right nasoseptal deviation.  
However, a 10 percent rating is the maximum evaluation 
allowed under the criteria for rating a deviated nasal 
septum.  

The Board has also considered whether the veteran is entitled 
to a rating in excess of 10 percent under an alternative 
diagnostic code.  The only other diagnostic code involving 
the structure of the nose is Diagnostic Code 6504, which 
assigns a 30 percent evaluation for loss of part, or scars, 
of the nose exposing both nasal passages.  However, since 
there is no evidence of loss of, or scars, exposing both 
nasal passages, use of Diagnostic Code 6504 is not 
appropriate.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6504.  Consequently, a rating in 
excess of 10 percent is not warranted for service-connected 
right nasoseptal deviation.

Initial Rating In Excess of 10 Percent For Dry Eyes

Specific Schedular Criteria

Certain diseases of the eye, including keratitis, are to be 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  38 C.F.R. § 4.84a.  
A minimum rating of 10 percent may be assigned during active 
pathology.  Id. 

When determining the degree of impairment of visual acuity, 
the best distant vision obtainable after best correction by 
glasses will be the basis of the rating, except in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 6071-6079, Table V 
(2003).

A 10 percent evaluation is assigned when vision is 20/70 in 
one eye and is 20/40 in the other eye or when vision is 20/50 
in one eye and is 20/40 or 20/50 in the other eye.  A 20 
percent evaluation is assigned when vision is 20/70 in one 
eye and is 20/50 in the other eye.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6078, 6079 (2003).  

Analysis

The veteran's service-connected dry eyes are rated by analogy 
to disabilities of the eye, keratitis, under 38 C.F.R. § 
4.84a, Diagnostic Code 6001.  See 38 C.F.R. § 4.20 (2003).  
Consequently, the disability is to be rated from 10 to 100 
percent based on impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during the continuance of 
active pathology.  The minimum rating to be assigned during 
active pathology is 10 percent.

The medical evidence on file reveals that the veteran's 
corrected distant vision is essentially 20/20, which is 
normal.  In fact, it was noted in treatment records for 
October 2002 that the veteran's dry eye condition was mild.  
Therefore, the medical evidence does not symptomatology 
sufficient to warrant an evaluation in excess of 10 percent 
for service-connected dry eyes.

Initial Compensable Rating For Night Sweats And Fevers

Specific Schedular Criteria

A 100 percent evaluation is assigned for relapsing fever as 
an active disease.  Thereafter, residuals such as liver or 
spleen damage or central nervous system involvement are rated 
under the appropriate system.  38 C.F.R. § 4.88b, Diagnostic 
Code 6308 (2003).  When an unlisted residual condition is 
encountered which requires an analogous rating, the first two 
digits of the diagnostic code present that part of the rating 
schedule most closely identifying the bodily part or system 
involved, with a "99" assigned as the last two digits 
representing all unlisted conditions.  38 C.F.R. § 4.27 
(2003). 

Analysis

The veteran's service-connected night sweats and fevers are 
rated by analogy to relapsing fever under the provisions of 
38 C.F.R. § 4.88b, Diagnostic Codes 6899-6308.  See 38 C.F.R. 
§§ 4.20, 4.27.  

The evidence reveals that as far back as VA examination in 
April 1974 it was reported that the veteran's sarcoidosis was 
improving and that the veteran was able to work full-time, 
with only some difficulty on marked exercise.  Subsequent 
medical evidence does not show any functional impairment, 
including of the liver, spleen, or central nervous system, 
caused by night sweats or fevers; and the veteran did not 
note any functional impairment due to night sweats or fevers 
when questioned about them at his videoconference hearing in 
May 2004.  

Since there is no objective medical evidence of functional 
impairment due to night sweats or fevers, a compensable 
evaluation for service-connected night sweats and fevers is 
not warranted.

Fenderson, Extraschedular Consideration, And Reasonable Doubt

Since the medical evidence of record relied on by the Board 
is generally consistent and does not show any significant 
increase or decrease in symptomatology, the Board concludes 
that staged ratings are not warranted for the veteran's 
service-connected right nasoseptal deviation, dry eyes, or 
night sweats and fevers.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b).  The Board does not find any evidence 
that the veteran's service-connected disabilities markedly 
interfere with employment or that the veteran has been 
frequently hospitalized due to the disabilities.  In fact, VA 
examinations, including pulmonary function studies, on file 
indicate that the disabilities do not cause significant 
functional impairment.  Accordingly, the RO's decision not to 
refer the issue for extraschedular consideration to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service was correct. 

Since the evidence is not in relative equipoise, the doctrine 
of reasonable doubt is not for application with respect to 
the issues of entitlement to an increased evaluation for 
service-connected sarcoidosis, entitlement to an initial 
evaluation in excess of 10 percent for right nasoseptal 
deviation, entitlement to an initial evaluation in excess of 
10 percent for dry eyes, and entitlement to an initial 
compensable evaluation for night sweats and fevers.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to service connection for a psychiatric 
disability as secondary to service-connected sarcoidosis is 
denied.  Entitlement to service connection for cervical spine 
disability, to include degenerative changes, as secondary to 
service-connected sarcoidosis is denied.  Entitlement to 
service connection for lumbosacral spine disability, to 
include degenerative disc and facet joint disease, as 
secondary to service-connected sarcoidosis is denied.  
Entitlement to service connection for skin disability as 
secondary to service-connected sarcoidosis is denied.  
Entitlement to service connection for right hip and ankle 
disability as secondary to service-connected sarcoidosis is 
denied.  Entitlement to service connection for 
gastrointestinal disability as secondary to service-connected 
sarcoidosis is denied.  Entitlement to service connection for 
headaches as secondary to service-connected sarcoidosis is 
denied.  Entitlement to service connection for astigmatism as 
secondary to service-connected sarcoidosis is denied.

Entitlement to an increased evaluation for sarcoidosis is 
denied.  Entitlement to an initial evaluation in excess of 10 
percent for right nasoseptal deviation is denied.  
Entitlement to an initial evaluation in excess of 10 percent 
for dry eyes is denied.  Entitlement to an initial 
compensable evaluation for night sweats and fevers is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



